Citation Nr: 0638283	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, including secondary to service-connected 
residuals of a laceration scar on the left calf with myositis 
and injury to Muscle Group XI.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a laceration scar on the 
left calf with myositis and injury to Muscle Group XI.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1976 to February 
1980.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 decision by the RO which 
denied the benefits sought on appeal.  The Board remanded the 
appeal for additional development in August 2005.  


FINDINGS OF FACT

1.  A left knee disability was not present in service, and 
there is no competent evidence that the veteran has a current 
disability that is causally or etiologically related to, or 
aggravated by a service-connected disability.  

2.  The veteran, without demonstrating good cause, did not 
report for two VA examinations in conjunction with his claim 
for an increased rating.  

3.  The current medical evidence of record is inadequate for 
rating purposes and a comprehensive medical examination is 
necessary to determine entitlement to an increased rating for 
the veteran's left calf disability.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service, and there is no evidence of a current disability 
which is proximately due to or the result of the service-
connected left calf disability.  38 U.S.C.A. § 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.655 (2006).  

2.  The veteran's failure to report for two scheduled VA 
examinations requires that his claim for an increased rating 
for residuals of a laceration scar on the left calf with 
myositis and injury to Muscle Group XI, be denied.  
38 U.S.C.A. § 501 (West 2002 & Supp. 2005); 38 C.F.R. § 3.655 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the claims currently on 
appeal, a letter dated in February 2003, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of the evidence 
that was needed to substantiate his claims and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by the veteran have been 
obtained and associated with the claims file.  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
left knee disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  
Furthermore, subsequent to the August 2005 Board remand, the 
veteran was notified by letter in August 2005, that his 
claims may be denied if he did not report for a scheduled VA 
examination.  He was also provided with the appropriate 
regulations pertaining to the failure to report in the 
December 2005 supplemental statement of the case (SSOC).  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b) (effective October 10, 2006); see Allen v. Brown, 
8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, disposition of the matter will 
be based on the nature of the claim; that is, whether it is 
an original claim, a reopened claim, or claim for increase.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655.  

Left Knee Disability

The service medical records showed that the veteran sustained 
a laceration on the left calf when he was involved in a 
motorcycle accident in service in August 1979.  His 
separation examination in December 1979, noted a history of a 
left lower leg injury in a motorcycle accident but showed no 
pertinent abnormalities referable to the left calf injury.  
About a week after his separation examination, the veteran 
was treated when a jeep ran over his left ankle and foot.  
There was some lateral malleolus tenderness, but no swelling 
or ecchymosis, and x-ray studies were negative. The 
assessment was contusion, and the veteran was given a profile 
for 72 hrs; the profile was renewed for 10 days in January 
1980.  

On orthopedic consultation in January 1980, the veteran 
reported some pain in the left knee and calf, but was able to 
ambulate and had begun to run.  The plan was to extend the 
profile for 60 days and to improve strengthening his 
quadriceps.  On examination, there was full range of motion 
in the left knee and ankle, tenderness over the medial 
patellar with painful retropatellar crepitus, and a 
granulating wound over the lateral aspect of the left calf 
which was healing satisfactorily.  The impression was healing 
wound on the left calf and chondromalacia.  The veteran was 
considered fit for separation or duty.  When seen a week 
later, the wound was healing well and there was no sign of 
infection.  The veteran was discharged from service on 
February 21, 1980.  

On VA examination in May 1980, the veteran complained of pain 
in his left knee, calf, ankle, and lumbosacral spine since a 
motorcycle accident in August 1979.  On examination there was 
a fresh, 11/2 by 3/4- inch scar on the medial aspect of the left 
patella and a 1 by 3/4-inch scar adjacent to the anterior 
tibial tuberosity.  On the left calf, there was a 5 by 2-inch 
scar with a dried scab, a 1 by 1/4-inch scar on the lateral 
1/3rd mid-calf area, and a 31/2-inch oblique scar from the end 
of the upper 1/3rd to the scar and scab.  The left calf was 
tender.  Range of motion of the left knee was from 0 to 140 
degrees, McMurry's test and Drawer sign were negative, and 
there was no instability in the knee joint.  There was no 
crepitus and normal mobility in the patella.  X-ray studies 
of the left knee, leg, and ankle were negative.  The 
diagnoses included residual laceration scars on the left calf 
with residual myositis involving Muscle Group (MG) XI.  

By rating action in January 1981, service connection was 
established for residuals of a laceration scar on the left 
calf with residual myositis and injury to MG XI, and a 10 
percent evaluation was assigned, effective from February 22, 
1980, the day following discharge from service.  38 C.F.R. 
§ 3.400 (b)(2)(i).  

When examined by VA in May 2002, the veteran reported a 
history of pain and weakness in his left leg with a tendency 
of the left knee to give out for the past two years.  Before 
that, he had no significant problems with the left leg.  He 
reported that he was involved in a truck accident in 1977 
which rolled down an embankment and over on him causing 
injuries to his left leg, knee, and hip and a severe 
laceration to the right leg.  He reported surgery on the left 
knee and for a fracture of the left hip, and said that he was 
hospitalized for three to four months.  He claimed that it 
took him about two years to get back on his feet and that it 
required extensive physical therapy and exercise.  On 
examination, there was normal alignment of the left knee 
without any swelling or effusion.  There was mild crepitus 
without pain and no instability in the left knee; range of 
motion was from 0 to 130 degrees.  There was a 2 by 1/2-inch 
superficial, non tender, scar running transversely in front 
of the knee with no tissue loss or adhesions.  X-ray studies 
of the left knee were negative.  The examiner noted that the 
examination was for the left calf scar and did not offer any 
diagnosis for the left knee.  

On VA examination in January 2004, the veteran reported that 
he was injured in 1978 when a truck rolled over on both legs, 
knees, and his left hip.  He said that he was hospitalized 
for nine months and that his left hip was in traction.  He 
also reported three months of rehabilitation and said that it 
took him a year before he could return to service.  He had no 
significant problems for several years after service and 
started to experience pain in the left knee in the late 
1990's.  The clinical findings on examination were 
essentially the same as reported on the May 2002 VA 
examination with the addition of mildly loose anteroposterior 
movement.  Lachman's test was negative and patellar position 
was normal.  Compression produced some discomfort and pain, 
and quadriceps muscle tone was moderate.  The examiner noted 
that a review of an MRI of the left knee in June 2003 
suggested possible medial meniscus tear.  X-ray studies of 
the left knee were negative.  The diagnoses included history 
of injury to the left leg and knee from a truck accident, 
superficial scar on the left patella, normal function in the 
left knee, and minor joint line tenderness on patella 
compression.  The examiner opined that it was not likely that 
there was any secondary disability involving the left knee 
from the laceration injury to the left calf.  

The evidentiary record also includes numerous VA outpatient 
records showing treatment for various maladies, including 
left knee pain on several occasions from October 2002 to 
October 2004.  The records showed a history of left knee pain 
but did not include any diagnosis or opinion as to the 
etiology of the complaints.  

Initially, it should be noted that subsequent to the Board 
remand in August 2005, the veteran was informed of the 
evidence needed to substantiate his claims and that he would 
be notified when an examination was scheduled.  He was also 
informed that if he did not report for a scheduled VA 
examination, his claim may be denied.  (The appropriate 
regulations pertaining to the failure to report for 
examination was included in a December 2005 supplemental 
statement of the case.)  The veteran was subsequently 
notified by letter that he was scheduled for a VA examination 
on October 7, 2005.  The purpose of the examination was to 
clarify the exact nature and etiology of any identified left 
knee disability and to determine the extent and severity of 
his service-connected left leg disability.  However, he 
failed to report for the examination, and did not report for 
a rescheduled examination on October 25, 2005.  As to the 
left knee claim, without his cooperation, the Board must make 
its determination based on the evidence of record.  38 C.F.R. 
§ 3.655 (2006).  

In this case, the service medical records, while noting 
complaints of left knee pain, did not show any specific 
injury to the left knee in service.  A diagnosis of 
chondromalacia was noted in January 1980.  However, it would 
appear that the diagnosis was based on the veteran's 
complaints rather than on any objective clinical or 
diagnostic findings, as there were no significant 
abnormalities involving the left knee in service or when 
examined by VA in May 1980, several months after discharge 
from service.  The evidence of record seems to suggest that 
the veteran may have had an intercurrent knee injury after 
his discharge from service.  Specifically, there were no 
scars on the left knee reported in service.  However, when 
seen by VA in May 1980, the veteran was shown to have fresh 
scars on the left knee.  

When examined by VA in May 2002 and January 2004, the 
veteran's self-described history of the left leg injury in 
service, was significantly different from what was reported 
in the service medical records and included a fracture of the 
left hip and injury to the left knee.  Although the veteran 
has been seen by VA on several occasions since 2002, there is 
no diagnosis of chondromalacia or any other confirmed 
disability of the left knee which has been related to service 
or to the service-connected left calf disability.  In fact, a 
VA physician in January 2004 opined, in essence, that the 
veteran did not have left knee disability related to the 
service-connected left calf disability.  Furthermore, the 
veteran has not submitted any competent evidence that he has 
a current left knee disability which is related to service or 
to the service-connected left calf disability.  

Inasmuch as there is no evidence of a left knee disability in 
service, and no competent medical evidence relating any 
current disability to military service or to the service-
connected left leg disability, the Board finds no basis to 
grant service connection.  Accordingly, the appeal is denied.  

Increased Rating

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the examination was 
scheduled in conjunction with a claim for increase or any 
other original claim (except for an original claim of service 
connection), the claim shall be denied.  

In the instant case, the veteran was notified in August 2005 
that he was scheduled for a VA examination in October 2005.  
However, he failed to report for the examination, and did not 
report for a rescheduled examination on October 25, 2005.  
The purpose of the examination was to evaluate the severity 
of his left leg disability.  The specific level of impairment 
of the veteran's left leg cannot be ascertained without a 
comprehensive examination, which VA attempted to accomplish.  
The available medical evidence of record is limited in scope 
and does not provide sufficient information to evaluate the 
current level of impairment.  Given the veteran's lack of 
cooperation, the Board is left with no alternative but to 
deny the claim for an increased rating for the left leg 
disability pursuant to 38 C.F.R. § 3.655.  When the law is 
dispositive, the Board has no alternative but to deny the 
appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Service connection for a left knee disability, including 
secondary to service-connected residuals of a laceration scar 
on the left calf with myositis and injury to Muscle Group XI, 
is denied.  

An increased rating for residuals of a laceration scar on the 
left calf with myositis and injury to Muscle Group XI, is 
denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


